Citation Nr: 0433536	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  97-20 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to service connection for lung disease, 
including chronic obstructive lung disease and bronchial 
asthma.

2.  Entitlement to service connection for an organic eye 
disability manifested by visual field loss.

3.  Entitlement to service connection for periodontal/gum 
disability with associated tooth extraction for compensation 
purposes.  

4.  Entitlement to an initial increased evaluation for 
hypothyroidism, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial increased (compensable) 
evaluation for pineal body cyst.

6.  Entitlement to an initial increased (compensable) 
evaluation for impingement of the left shoulder (minor), 
prior to December 13, 1999.  

7.  Entitlement to an initial increased evaluation for 
impingement of the left shoulder (minor), currently evaluated 
as 10 percent disabling.  

8.  Entitlement to an initial increased evaluation for 
chondromalacia of the right knee, evaluated as 10 percent 
disabling prior to February 28, 2001.

9.  Entitlement to an initial increased evaluation for 
chondromalacia of the right knee, currently evaluated as 20 
percent disabling. 

10.  Entitlement to an initial increased evaluation greater 
than 10 percent for endometriosis, ovarian cyst, status post 
laparoscopy, lysis of adhesions prior to November 23, 1999.

11.  Entitlement to an initial increased evaluation for 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post total abdominal hysterectomy, 
bilateral salpingo-oophorectomy, currently evaluated as 50 
percent disabling.

12.  Entitlement to separate compensable ratings for 
postoperative scars associated with service-connected 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post total abdominal hysterectomy, 
bilateral salpingo-oophorectomy and/or chondromalacia of the 
right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran had verified active duty from October 1982 to 
January 1996.  

The Board of Veterans' Appeals (Board) notes that the 
certified issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions dating 
from March 1996.  

The Board notes that the intertwined issues of entitlement to 
separate compensable ratings for postoperative scars 
associated with service-connected endometriosis, ovarian 
cyst, status post laparoscopy, lysis of adhesions, status 
post total abdominal hysterectomy, bilateral salpingo-
oophorectomy and chondromalacia of the right knee will be 
addressed in the remand section of the decision.

Also, the Board notes that in reviewing the record, it 
appears the veteran's visual problems may represent a 
functional disability.  The service medical records reveal 
psychiatric diagnoses, including somatization disorder.  
Accordingly, the implied issue of entitlement to service 
connection for a psychiatric disorder, including somatization 
disorder manifested by visual loss is referred to the RO for 
any necessary development and formal adjudicatory action.

Additionally, the Board notes that a July 2003 VA 
hypothyroidism examination report is suggestive of a 
generalized dry skin disability secondary to service-
connected hypothyroidism.  Such new matter is referred to the 
RO for any necessary development and formal adjudicatory 
action. 

The issues of entitlement to service connection for lung 
disease, including chronic obstructive lung disease and 
bronchial asthma and an organic eye disability manifested by 
visual field loss, as well as entitlement to an increased 
evaluation for impingement of the left shoulder and 
entitlement to separate compensable ratings for postoperative 
scars associated with service-connected endometriosis, 
ovarian cyst, status post laparoscopy, lysis of adhesions, 
status post total abdominal hysterectomy, bilateral salpingo-
oophorectomy and chondromalacia of the right knee are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The competent medical evidence is silent for any current 
periodontal/gum disability with associated tooth extraction 
within the meaning of applicable VA legislation for 
compensation purposes.  

2.  Prior to February 28, 2001, the veteran's chondromalcia 
of the right knee was manifested by symptoms productive of no 
more than slight knee impairment.

3.  From February 28, 2001, the veteran's chondromalcia of 
the right knee is manifested by symptoms productive of no 
more than moderate knee impairment.

4.  Service-connected hypothyroidism secondary to Hashimoto's 
chronic thyroiditis, requires continuous medication for 
control.

5.  Hypothyroidism is currently stable and has not produced 
moderately severe disability with complex of symptoms 
characterized by fatigability, mental sluggishness and other 
indications of myxedema with decreased levels of circulating 
thyroid hormones. 

6.  The competent medical evidence shows that the service-
connected pineal body cyst is asymptomatic and of no 
consequence, as it represents nothing more than an incidental 
finding on diagnostic studies.

7.  Prior to November 23, 1999, the veteran's service-
connected endometriosis, ovarian cyst, status post 
laparoscopy, lysis of adhesions was without evidence of 
pelvic pain or heavy or irregular bleeding requiring 
continuous treatment.

8.  From November 23, 1999 through February 29, 2000, a 100 
schedular rating was assigned for service-connected 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post total abdominal hysterectomy, 
bilateral salpingo-oophorectomy under Diagnostic Code 7617 
with reduction to 50 percent from March 1, 2000.  

9.  The veteran is presently receiving the maximum schedular 
rating for the service-connected endometriosis, ovarian cyst, 
status post laparoscopy, lysis of adhesions, status post 
total abdominal hysterectomy, bilateral salpingo-
oophorectomy.  She is also receiving special monthly 
compensation under 38 C.F.R. § 3.350 based on the loss of a 
creative organ.  


CONCLUSIONS OF LAW

1.  Service connection for chronic periodontal/gum disability 
with associated tooth extraction for compensation purposes is 
not established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 4.149, (effective prior to and as of June 9, 
1999), 3.303, 3.381 (2004).  

2.  Prior to February 28, 2001, the criteria for an initial 
evaluation greater than 10 percent for chrondromalacia of the 
right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2004).

3.  From February 28, 2001, the criteria for entitlement to 
an initial evaluation greater than 10 percent for 
chrondromalacia of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107(West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).

4.  The criteria for an initial disability rating greater 
than 10 percent for service-connected hypothyroidism, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.119, Diagnostic Code 7903, 
effective prior to and as of June 6, 1996 (2004). 

5.  The criteria for an initial (compensable) rating for 
pineal body cyst are not met. 38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.20, 
Diagnostic Code 7915, effective prior to and as of June 6, 
1996 (2004).

6.  The criteria for an initial rating greater than 10 
percent for service-connected endometriosis, ovarian cyst, 
status post laparoscopy, lysis of adhesions prior to November 
23, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.350, 4.41, 4.116, Diagnostic 
Code 7617 (2004).

7.  The criteria for an initial rating greater than 50 
percent for the service-connected endometriosis, ovarian 
cyst, status post laparoscopy, lysis of adhesions, status 
post total abdominal hysterectomy, bilateral salpingo-
oophorectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.350, 4.41, 4.116, 
Diagnostic Code 7617 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2004, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issues on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  No 
additional medical evidence was received.  The RO confirmed 
and continued the denial of the veteran's certified issues on 
appeal as noted in the June 2004 supplemental statement of 
the case (SSOC).  The case was forwarded to the Board for 
appellate review.

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
her claims.  The RO also provided the appellant with the 
reasons her claims could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Complete compliance of VCAA notice to the veteran was given 
after the initial RO adjudication of the claims on appeal.  
The content of the notice fully complied with the 
requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
on appeal  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(d).  The record contains competent medical evidence 
upon which to base an appellate decision.  In this case, VCAA 
notice has been fully satisfied. 



Entitlement to service connection for 
periodontal/gum disability with 
associated tooth extraction for 
compensation purposes

Factual Background 

The veteran's service dental records show extensive treatment 
consisting of sensitive teeth, carious teeth and periodontal 
symptoms.  

Postservice private dental records are of record.

An April 1998 VA dental examination report essentially showed 
no evidence of gum disease or missing teeth.  There was no 
bone loss of the mandible, maxilla or hard palate noted by 
Panorex x-ray.  The examination findings noted that the 
veteran's symptoms were consistent with a mild myofascial 
pain dysfunction syndrome for which service-connection has 
been established.  

In July 2002, the veteran attended a hearing before a 
Decision Review Officer at the RO.  The hearing transcript is 
on file.  She essentially claimed that inadequate dental 
treatment in service led to gum problems requiring surgery as 
well as loss of teeth.  She noted receiving payment from VA 
for her initial dental treatment.  

A July 2003 VA dental examination report shows no missing 
teeth and teeth in good repair.  No gum disease was noted.  
The veteran's dental problems were associated with TMJ for 
which service-connection is in effect.





General service connection laws and regulations

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to 
qualify for service connection, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Laws and Regulations pertaining to dental disability

Prior to June 8, 1999, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment. pursuant to 
38 C.F.R. § 17.120  or 17.123 (now 38 C.F.R. § 17.161). 

The regulations were revised in June 8, 1999.  The reference 
in 38 C.F.R. § 3.149 regarding the disabilities for which 
service connection was precluded was eliminated, and nearly 
identical language entered in 38 C.F.R. § 3.381(a).  In 
addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is 
essentially the same as prior to the change with respect to 
treatable carious teeth, replaceable teeth, dental or 
alveolar abscesses, gingivitis and periodontitis in that 
service connection will be granted solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381; 64 Fed. Reg. 30392-30393 (June 8, 1999).  


Analysis

In light of the absence of a current diagnosis or clinical 
findings of any chronic periodontal/gum disability or tooth 
pathology noted on VA dental examinations, the competent 
evidence does not establish the presence of current 
periodontal/gum or tooth disability within the meaning of 
applicable VA law for compensation purposes.

Although the veteran appears to believe that she should be 
service connected for periodontal/gum disability with 
associated tooth extraction for compensation purposes, the 
Board notes that, under the regulations noted above both 
before and after 1999, such dental disabilities may only be 
service-connected for treatment purposes, not for 
compensation purposes.  The veteran recently noted that VA 
had paid her for initial outpatient dental treatment.  In a 
case such as this one, when the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Consequently, the Board concludes that 
the veteran's appeal with respect to the issue of entitlement 
to service connection for periodontal/gum disability with 
associated tooth extraction, for the purpose of compensation, 
is denied.


Initial increased evaluation for chondromalacia of the right 
knee

Factual Background

The veteran's service medical records show a right knee 
injury in service resulting in dislocation of the kneecap 
requiring multiple surgical procedures, including a 
neurectomy.  

A March 1997 VA physical examination report shows that the 
veteran stated that her knee gives-way once or twice a month, 
but without locking.  On objective examination, she was 
described as a well-appearing, well developed and well 
nourished individual who was in no acute distress.  She 
walked with a normal gait without assistive device.  She 
normally moved about the examining room and examining table.  
She was able to hop on either foot, heel and toe walk, squat 
and rise, but complained of right knee discomfort on 
squatting and rising.  

On objective examination, full range of motion of the right 
knee was demonstrated.  The examination was positive for 
crepitus pain on motion.  The examination was positive for 
patellar grind and apprehension and McMurray.  Negative 
Lachman was noted.  Some hypesthesia to light touch and 
pinprick beneath the right knee was noted.  Impression was 
internal derangement of the right knee, status post injury, 
chondromalacia.  An April 1997 x-ray of the right knee was 
normal.  

A February 2000 VA physical examination report shows that the 
veteran walked with a normal gait.  She was able to toe and 
heel walk, but complained that it caused leg cramps.  She was 
able to tandem walk.  She was able to fully squat with pain.  
She essentially was able to get on and off the examining 
table without pertinent difficulty.  She was able to flex her 
knee to 145 degrees.  There was no effusion.  The patella was 
normally mobile but not hypermobile.  There was no crepitus 
or popping on manipulation.  The only definite abnormal 
finding was a 1.5 centimeter difference in the calves with 
the right calf measuring 36.5 centimeters versus 38 
centimeters on the left at the maximal circumference.  

Diagnosis was knee sprain, status post patellar dislocation, 
with some type of nerve damage and surgery, details unknown.  
The stated cause of pain was related to chondromalacia 
patella.  It was noted that the only relative objective 
finding noted on examination was right calf atrophy.  

A February 2000 VA neurological examination report shows no 
pertinent objectively demonstrated finding regarding  the 
veteran's service-connected right knee disability.  

A February 28, 2001 VA orthopedic examination report shows 
that the veteran noted as medical history injuring her right 
knee in service in 1980, when it got stuck in the mud.  She 
underwent right knee surgeries in 1980 and 1981.  She noted 
that currently, her right knee gave-way on a daily basis, but 
did not lock.  She reported impaired ability to do squatting, 
kneeling and stair climbing.  She was unable to run.  She 
could only walk a half mile at a time.  

On objective examination, it was noted that she limped on the 
right without assistive device.  She easily moved about the 
examining room, mounting and dismounting the examining table 
and rising from the supine to sitting position.  She was 
unable to hop on her right foot.  It was noted that clumsily 
she heel and toe walked.  Range of motion testing of the 
right knee was from 0 to 140 degrees.  The examination was 
positive for patellar grind, apprehension and McMurray.  
Lachman was negative.  No lateral instability was noted.  X-
ray of the right knee was negative.  Impression was internal 
derangement of the right knee.   

In July 2002, the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  She 
stated that her right knee was very unstable.  She was unable 
to do any running.  She had difficulty with stairs.  She 
essentially noted right knee swelling with prolonged 
activity.  Consequently, she limited her activities.  She 
noted wearing a knee brace.  She noted working part time 
doing 32 hours a week as an instructional aid for a local 
school.  She worked in the computer laboratory.  She did a 
lot of moving about the classroom.  

A July 2003 VA orthopedic examination report shows that the 
veteran walked with a slight limp on the right.  No 
tenderness to palpation was noted.  Well healed surgical 
scars of the right knee were noted.  Cruciate and collateral 
ligaments were stable.  McMurray test, internal and external 
torsion tests were negative.  No effusion was noted.  No 
crepitation was palpated on active motion.  Manual muscle 
strength testing was 5/5 on the right without evidence of 
gross atrophy.  Knee range of motion testing revealed 
extension to zero degrees, each.  Right knee flexion was to 
125 degrees with minimal complaint of pain on terminal 
flexion.  For comparison purposes, it was noted that flexion 
on the left was to 135 degrees.  

The examiner stated that there was no evidence of subluxation 
or lateral instability.  It was noted that with respect to 
DeLuca factors, functional impairment was rated as mild plus.  
On the basis of the current examination, functional loss in 
degrees of range of motion, was 10 degrees of flexion.  X-
rays and MRI of the right knee were essentially noted as 
within normal limits/unremarkable.  No chondromalacia was 
noted.  

During the course of the appeal, the RO granted an increased 
rating for service-connected right knee disability from 10 
percent to 20 percent in June 2004, effective from February 
28, 2001, the date of a VA orthopedic examination report. 


Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Moreover,  38 C.F.R. § 4.59 provides for 
evaluation of arthritis based on limitation of motion due to 
pain.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Also, the Board notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  
The new VA General Counsel Opinion should be considered in 
connection with the veteran's claim of entitlement to an 
increased evaluation for service-connected right knee 
disability.  The competent medical evidence fails to 
demonstrate limitation of flexion or extension of the right 
knee warranting separate ratings.  

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98 and 23-97.  In view of the 
fact that the competent medical evidence fails to show 
arthritis of the right knee, a separate rating for arthritis 
with limitation of motion is not warranted.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that an appeal from an initial rating is a separate 
and distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet App 119 (1999).  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings.  Id. at 126. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

The Board notes that prior to February 28, 2001, the 
competent medical evidence of record, including VA 
examination reports show that the veteran's service connected 
chondromalacia of the right knee was essentially manifested 
by subjective complaints of occasional episodes of 
instability and objectively demonstrated pain on motion.  The 
right knee essentially demonstrated full range of motion.  
There was no evidence of knee instability.  X-rays of the 
right knee were normal.  The veteran did not demonstrate any 
significant degree of limitation of motion of the right knee 
warranting higher disability evaluation under Diagnostic 
Codes 5260 or 5261 based solely on limitation of motion.  No 
significant associated neurologic symptoms of the right knee 
were confirmed on neurologic examination.  

The Board notes that the ongoing nature of the veteran's 
right knee symptoms and objective findings considered in 
light of the provision of 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 
were shown to more nearly approximate the criteria for slight 
knee impairment under Diagnostic Code 5257 as contemplated 
within the 10 percent evaluation in effect prior to February 
28, 2001.  Overall, the competent medical evidence fails to 
demonstrate symptoms and manifestations of service-connected 
right knee disability warranting the assignment of a greater 
rating than 10 percent prior to February 28, 2001, under the 
above cited criteria.

The Board notes that from February 28, 2001, the competent 
medical evidence of record, including reports of VA 
examinations essentially show that the veteran's 
chondromalacia of the right knee is manifested by ongoing 
increased episodes of patellofemoral symptoms with 
exacerbations of limitation of motion, weakness and fatigue 
with incoordination in the form of a limp which more nearly 
approximate moderate knee impairment under Diagnostic Code 
5257, as already contemplated within the 20 percent 
evaluation currently in effect.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004). 

A longitudinal review of the record shows that the pertinent 
competent medical evidence fails to demonstrate symptoms and 
manifestations of service-connected chondromalacia of the 
right knee disability warranting the assignment of a greater 
rating than 20 percent under the above cited criteria.

The Board finds no evidentiary basis for the assignment of 
increased "staged ratings"; rather, the record supports the 
assignment of a 10 percent rating for service-connected 
chondromalacia of the right knee prior to February 28, 2001 
and 
the 20 percent rating for chondromalacia of the right knee 
effective February 28, 2001.  Fenderson v. West, 12 Vet. App. 
119 (1999).


Other Considerations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular evaluation and obviously 
considered them, but did not grant increased compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. 
§ 3.321(b)(1) only where the circumstances are presented 
which the VA Undersecretary for Benefits or the Director of 
the VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In addition, in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved, provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The evidence of record does not show that the veteran has 
been hospitalized frequently for treatment of her right knee 
disability.  There is no evidence that her right knee 
disability causes any significant occupational impairment 
above the impairment reflected by the present schedular 
evaluation.  Consequently, the Board finds that the evidence 
does not present such an exceptional or unusual disability 
picture as to warrant referral of the case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation under the provisions. 
38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to an increased rating for service-connected 
chondromalacia of the right knee.  Gilbert, 1 Vet. App. at 
53.


Entitlement to an initial increased evaluation for 
hypothyroidism

Factual Background

The veteran's service medical records essentially show that 
she developed Hashimoto's thyroiditis with associated 
hypothyroiditis in service.  

A March 1997 VA general medical examination report shows that 
an endocrinologist believed the veteran was probably 
euthyroid.  She did well on desiccated thyroid.  No pertinent 
objective finding or diagnosis was noted.

An April 1997 VA hypothyroidism examination report shows that 
Hashimoto's thyroiditis was diagnosed in late 1995.  The 
veteran noted having a goiter since 1986.  She started 
thyroid hormone replacement in August 1995 with Synthroid.  
She noticed quickly gaining weight and breaking out in a rash 
and manifesting severe personality changes.  Therefore, she 
stopped the medicine and was started on desiccated thyroid in 
November 1995, which she was on ever since.  It was noted 
that in July 1995, antimicrosomal antibody titer was positive 
at 1 to 1,600.  Laboratory data from late February 1997 
showed TSH of 2.35, free T4 of 0.92, antimicrosomal antibody 
positive at greater than 30, antithyroglobulin antibody 
positive at 24.5.  Cholesterol levels revealed total 
cholesterol at 237, trigs were read at 143, HDL 61 and LDL 
148.  

Assessment noted that the veteran's hypothyroidism is 
secondary to Hashimoto's thyroiditis.  The examiner noted 
that although the veteran's history was consistent with 
hypothyroidism by laboratory assessment, the veteran was 
euthyroid.  It was noted that at this point lifelong thyroid 
hormone replacement was recommended.  The examiner 
recommended repeat thyroid function studies every 3 to 6 
months to insure adequate thyroid hormone replacement as 
desiccated thyroid tablets were not very well standardized 
and individual dosages varied significantly.  The examiner 
essentially noted that he could not explain, 
medically/clinically, the veteran's numerous reported 
symptoms of hypothyroidism.

A March 2000 VA thyroid examination report shows that during 
service the veteran was diagnosed with Hashimoto's chronic 
thyroiditis and that she was hypothyroid at that time.  It 
was noted that she was placed on levothyroxine initially and 
took medication for a period of time until she decided 
herself that it had produced weight gain and stopped it 
voluntarily.  She took no replacement medication for 45 days.  
She was then started on desiccated thyroid hormone which she 
has taken since 1996 in a dose of 120 milligrams per day.  It 
was noted that during active duty in 1995, the veteran's 
laboratory data supported her diagnosis of hypothyroidism 
with a TSH of 19.7 and a total T4 of 2.13.  She had an 
antimicrosomal antibody of 1:1600, consistent with 
Hashimoto's chronic thyroiditis.  

Currently, it was noted that laboratory work performed at the 
VA in February 2000 revealed a TSH of 2.53 and a free T4 of 
0.92.  Conversely, laboratory work performed in March 2000 
revealed a TSH of 0.06 and a free T4 of 1.09.  The examiner 
noted that the laboratory pattern suggested that the veteran 
was variably overreplaced and occasionally had subclinical 
hyperthyroidism secondary to varying amounts of thyroid 
hormone in the desiccated thyroid hormone she took.  

On objective examination, the veteran had normal appearing 
eyes and on observation had normal eye movements.  There was 
no evidence of inflammation to indicate endocrine 
ophthalopathy.  She had a normal thyroid gland to palpation 
without evidence of nodularity or cervical adenopathy.  She 
appeared eumetaboloic by examination.  

The examiner noted that the veteran had a well documented 
history for Hashimoto's chronic thyroiditis and 
hypothyroidism.  She currently was on replacement with 120 
milligrams of desiccated thyroid hormone and varied between 
being emetabolic and having subclinical hyperthyroidism with 
a suppressed TSH.  The examiner noted that the veteran was 
also surgically postmenopausal as of November 1999.  It was 
noted that the combination of her estrogen deficit state and 
varying degrees of subclinical hypothyroidism placed her at 
risk of significant bone mass loss.  

The examiner opined that the veteran's hypothyroidism 
secondary to her Hashimoto's chronic thyroiditis would be 
better managed with levothyroxine replacement where the 
medication is assayed for thyroid hormone.  It was noted that 
the veteran had no specific difficulty with chronic 
Hashimoto's thyroiditis at the present time.  The examiner 
noted the possibility of potential problems.  The examiner 
had no recommendations with regard to Hashimoto's 
thyroiditis, which was well documented and not affected by 
therapy.  The veteran's hypothyroidism was considered 
presently controlled with thyroid hormone replacement.  The 
examiner opined that the veteran had multiple other issues 
that impacted her health but were not related to Hashimoto's 
thyroiditis.  

A February 2001 VA examination report shows the veteran 
reported as medical history being told by a physician in 
service that she had Hashimoto's thyroiditis with 
hypothyroidism for which she was taking 1 milligram of 
desiccated thyroid daily.  On examination, no enlarged 
thyroid or nodules were palpated.  The examiner noted that he 
requested TSH tests and thyroid scan; however the veteran 
refused.  Impression was history of Hashimoto's thyroiditis.  

In July 2002 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  The 
veteran essentially noted that her hypothyroidism was 
manifested by symptoms warranting an increased evaluation.  

A July 2003 VA physical examination report shows that the 
medical examiner reviewed the veteran's claims file.  It was 
noted that she was diagnosed with Hashimoto thyroiditis with 
sequelae of hypothyrodism in 1995.  Since the diagnoses, she 
had been on hormone replacement therapy on a daily basis.  
She denied any complaints of palpitations, tremulousness, 
weight loss nor emotional lability.  She reported some 
complaints with respect to dry skin and hair.  She noted 
having some constipation for which she took FiberCon tablets 
daily and laxatives twice, weekly.  She denied any 
depression.  It was noted that since February 2001, she had 
gained 20 pounds.  She reported no hospitalizations, 
emergency room or urgent visits as a result of her 
hypothyroid condition.  An objective evaluation was 
essentially nonrevealing for any pertinent finding regarding 
hypothyroidism.  

The examiner's assessment noted hypothyroidism, secondary to 
Hashimoto thyroiditis diagnosed in 1995 and ever since then 
the veteran has been on oral thyroid replacement therapy to 
which she reported no side effects.  It was noted that the 
veteran reported symptoms of constipation and generalized dry 
skin due to hypothyroidism which were of mild severity.  
There were no other symptoms, including cognitive deficits in 
relation to her hypothyroid condition.  It was noted that the 
veteran was employed full time and reported no adverse 
functional limitations as a result of her hypothyroid 
condition.  An addendum in September 2003, noted that her 
thyroid function tests in August 2003, showed mild 
overreplacement.  

Criteria

The veteran seeks an increased disability rating for her 
service-connected hypothyroidism, which is currently rated as 
10 percent disabling under Diagnostic Code 7903.  The Board 
notes that during the course of the appeal, the regulations 
for the evaluation of endocrine system disabilities were 
revised effective June 6, 1996. 62 Fed. Reg. 20440-20447 (May 
7, 1996).  When a law or regulation changes during the course 
of an appeal, the version of the law or regulation most 
favorable to the appellant generally applies. 

Under the old Diagnostic Criteria for 7903, a 10 percent 
rating was warranted for moderate hypothyroidism with 
fatigability.  A 30 percent rating was warranted for 
moderately severe hypothyroidism with sluggish mentality and 
other indications of myxedema, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  NOTE: When continuous medication is required for 
control of hypothyroidism, a minimum rating of 10 percent was 
assigned.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1996).

Under the revised rating criteria a 10 percent rating is 
warranted for hypothyroidism involving fatigability, or; 
continuous medication required for control.  A 30 percent 
rating is warranted for hypothyroidism involving 
fatigability, constipation, and mental sluggishness. 38 
C.F.R. § 4.119, Diagnostic Code 7903 (2004).


Analysis

The Board notes that in order to be entitled to assignment of 
a rating greater than 10 percent for hypothyroidism under the 
former rating criteria, there must be objective evidence of 
moderately severe impairment, including sluggish mentality 
and other indications of myxedema, and decreased levels of 
circulating thyroid hormones.  In order to be entitled to 
assignment of a rating greater than 10 percent for 
hypothyroidism under the revised rating criteria, there must 
be objective evidence of fatigability, constipation, and 
mental sluggishness.  A longitudinal review of the competent 
medical evidence shows that the veteran is not entitled to a 
higher evaluation under either set of rating criteria.

The competent medical evidence, including reports of VA 
examinations essentially shows that the veteran's 
hypothyroidism is under good control with thyroid hormone 
replacement.  The clinical record fails to show moderately 
severe hypothyroidism with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  
Moreover, while the veteran reports some mild constipation 
problems treated with fiber tablets and laxatives, the record 
is absent any objective evidence of fatigability or mental 
sluggishness.  The record contains competent medical evidence 
showing that the veteran has multiple other issues that 
impact her health but are not related to Hashimoto's 
thyroiditis with hypothyroidism.

The Board has taken note of the veteran's report of multiple 
symptoms she attributes to hypothyroidism.  However, in order 
to be entitled to a rating greater than 10 percent rating, 
there must be clinical findings of the complex of symptoms 
discussed above.  The requisite manifestations to support the 
assignment of a higher rating than the 10 percent evaluation 
currently assigned have not been objectively demonstrated.

The Board has considered whether a "staged" rating is 
appropriate for hypothyrodism.  The record, however, does not 
support assigning different percentage disability ratings for 
hypothyroidism during the period in question. Fenderson.


Additional Considerations

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case to the Under Secretary or the 
Director of the VA Compensation service for consideration of 
extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for hypothyroidism.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an initial increased (compensable) evaluation 
for pineal body cyst

Factual Background

The voluminous service medical and postservice medical 
evidence, including extensive diagnostic workups show that 
the incidental finding of pineal body cyst on Magnetic 
Resonance Imaging (MRI) reports, is without any associated 
impairment of endocrine function.  

In July 2002, the veteran attended a hearing before a DRO at 
the RO.  The hearing transcript is on file.  

Criteria

As a general matter, regulations provide in substance that 
where no specific rating criteria address the specific 
symptomatology associated with a particular disability, such 
disability should be evaluated under the provisions of a 
diagnostic code where the functions affected and anatomical 
localization and symptomatology are closely analogous to that 
given diagnostic code.  See 38 C.F.R. § 4.20 (2002).

In this case the veteran's pineal body cyst is rated by 
analogy under Diagnostic Code 7915.  Benign new growths of 
any specified part of the endocrine system are evaluated on 
the basis of any resulting interference with endocrine 
functions, using any applicable endocrine analogy.  38 C.F.R. 
§ 4.119, Code 7915, effective prior to June 6, 1996.

As noted above the regulations for the evaluation of 
endocrine system disabilities were revised effective June 6, 
1996.  

Under the new rating criteria, a benign neoplasm of any part 
of the endocrine system will be rated as residuals of 
endocrine dysfunction.  38 C.F.R. § 4.119, effective as of 
June 6, 1996.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.


Analysis

In this case, a longitudinal review of the record shows that 
the competent medical records fail to show any identifiable 
symptom and/or manifestation of pineal body cyst for which 
service-connection has been established.  The pineal body 
cyst is asymptomatic and not shown to be of any significance 
or productive of any identifiable endocrine impairment.  The 
noncompensable rating in effect for pineal body cysts 
adequately compensates the veteran for any claimed 
impairment.

In view of the foregoing analysis, the Board finds no basis 
upon which to predicate a staged rating for service-connected 
pineal body cyst.  Fenderson v. West, 12 Vet. App. 119 
(1999). 


Other Considerations

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case to the Under Secretary or the 
Director of the VA Compensation service for consideration of 
extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial increased (compensable) evaluation for pineal body 
cyst.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased rating for a gynecologic disability

Factual Background

In this case, the record shows that prior to November 23, 
1999 the RO granted service connection for endometriosis, 
ovarian cyst, status post laparoscopy, lysis of adhesions 
evaluated as 10 percent under Diagnostic Code 7229, effective 
from January 17, 1996.

An April 1997 VA gynecological examination report shows that 
the veteran reported as medical history that her menarche 
began at age 12, and was relatively regular up until 1980, 
when it became irregular.  She also noted having a colon 
tumor at that time for which abdominal exploration with 
removal of the tumor was undertaken.  The tumor turned out to 
be a lipoma of the colon.  At the time of surgery it was 
noted that she had multiple areas of endometriosis that were 
biopsied or fulgurated.  The endometriosis was predominantly 
on the left side, with an endometrioma of the left ovary, and 
involving the sigmoid colon.  

Postoperatively, she was treated with birth control pills for 
several years and did well up until 1991.  At that time she 
began bleeding continuously.  In October 1992, a laparoscopy 
and D&C were done along with hysteroscopy.  The uterus was 
perforated.  The laparoscopy did not reveal any residual 
endmetriosis but did reveal multiple adhesions to the left 
corner of the uterus and abdominal wall.  These were lysed at 
that time.

The veteran noted that presently, her periods were anywhere 
from 21/2  to 3 weeks and painful.  She took Tylenol.  It was 
noted that she was treated for an ovarian cyst in 1995.  
Also, it was noted that at the present time, she denied any 
genitourinary complaints and other than constipation denied 
any gastrointestinal complaints.  An abdominal examination 
revealed a midline abdominal incision without masses or 
tenderness.  The pelvic examination showed the vagina was 
clean.  Good support was noted.  The cervix was normal in 
appearance.  The uterus was free of palpable masses.  The 
ovaries could not be adequately felt.  A rectal/vaginal 
examination was attempted; however, due to the veteran's 
discomfort was not successfully completed.  Impression noted 
continued dysmenorrhea and past history of endometriosis, 
chronic pelvic adhesions and left ovarian cyst.

A November 23, 1999 private operative report showed the 
veteran diagnosed with endometriosis with pelvic adhesions.  
Also, the uterus was shown to have adhesions, squamous 
metaplasia of cervix, proliferative endometrium, adenomyosis 
of myometrium.  The right ovary displayed endometriosis.  She 
underwent a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy.  

A March 2000 VA examination report showed the veteran had no 
problems at that time.  The history of total abdominal 
hysterectomy and bilateral salpingo-oophorectomy in late 
November 1999 was due to heavy bleeding and pelvic pain at 
that time.  On objective examination the abdomen was free of 
masses.  The pelvic examination showed normal introitus and 
vagina.  The uterus was absent and the adnexa were not 
palpable.  The physical examination was considered normal.  
Impression was normal healthy female at this point with no 
gynecological problems.

In October 2000, the RO granted a 100 percent evaluation for 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post total abdominal hysterectomy, 
bilateral salpingo-oophorectomy under Diagnostic Code 7617, 
from November 23, 1999 through February 29, 2000, with 
reduction to a maximum 50 percent evaluation from March 1, 
2000.  Also, the RO granted special monthly compensation 
under 38 C.F.R. § 3.350 based on the loss of a creative organ 
effective November 23, 1999.

The subsequently dated medical evidence through approximately 
late 2003, is silent for any significant gynecological 
findings.

In July 2002 the veteran attended a hearing before a DRO at 
the RO.  The hearing transcript is on file.  She essentially 
claimed that her service-connected gynecological disability 
warranted a higher rating than the maximum 50 percent allowed 
under the rating schedule.  


Criteria

Under Diagnostic Code 7629, a 10 percent rating is warranted 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment to be controlled. The next highest 
rating, a 30 percent rating, requires evidence of pelvic pain 
or heavy or irregular bleeding not controlled by treatment.  
A maximum 50 percent rating is assigned when there are 
lesions involving bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116 
(2004).

38 C.F.R. § 4.116, Diagnostic Code 7617 (2004) provides for 
assignment of a 100 percent rating for three months after 
complete removal of the uterus and both ovaries, followed by 
a maximum 50 percent rating and assignment of special monthly 
compensation under 38 C.F.R. § 3.350.


Analysis

The Board recognizes that for the period from January 17, 
1996 to November 22, 1999, the competent medical evidence 
essentially showed that the veteran's symptoms and 
manifestations of service-connected endometriosis, ovarian 
cyst, status post laparoscopy, lysis of adhesions equated to 
no more than pelvic pain or heavy or irregular bleeding 
requiring continuous treatment to be controlled.  The 
clinical evidence failed to objectively demonstrate findings 
of pelvic pain or heavy or irregular bleeding not controlled 
by treatment or associated bowel and bladder symptoms.  The 
competent medical evidence failed to show pertinent objective 
findings of service-connected endometriosis, ovarian cyst, 
status post laparoscopy, with lysis of adhesions that met or 
more or nearly approximated the criteria for the next higher 
rating.  A longitudinal review of the record shows that the 
competent medical evidence supported the assignment of a 10 
percent evaluation for service-connected endometriosis, 
ovarian cyst, status post laparoscopy, lysis of adhesions 
from January 17, 1996 to November 22, 1999.  

The record shows that based on evidence of a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy, undertaken on 
November 23, 1999, the RO, in accordance with the rating 
criteria under Diagnostic Code 7617, assigned a 100 percent 
scheduler evaluation for service-connected gynecologic 
disability from November 23, 1999 through February 29, 2000, 
with reduction to a maximum 50 percent schedular rating 
effective March 1, 2000.  

Based upon the evidence of record, the Board finds that a 
rating in excess of 50 percent for the service-connected 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post total abdominal hysterectomy, 
bilateral salpingo-oophorectomy is not warranted.  The record 
shows the veteran was awarded and is presently receiving the 
highest possible rating for the complete removal of the 
uterus and both ovaries.  Additionally, she has been granted 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350 based on the loss of a creative organ effective 
November 23, 1999, the date of her surgery. 

Although she contends that she is entitled to an increased 
rating in excess of 50 percent, there simply is no basis for 
a higher or separate schedular rating from the date of her 
separation from service to the present.  Hence, the veteran's 
claim for a disability rating in excess of 50 percent for the 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post total abdominal hysterectomy, 
bilateral salpingo-oophorectomy must be denied.  

The competent medical evidence fails to support the 
assignment of a disability evaluation greater than 10 percent 
for service-connected endometriosis, ovarian cyst, status 
post laparoscopy, lysis of adhesions prior to November 23, 
1999, or a disability rating greater than the currently 
assigned 50 percent evaluation for service-connected 
endometriosis, ovarian cyst, status post laparoscopy, lysis 
of adhesions, status post total abdominal hysterectomy, 
bilateral salpingo-oophorectomy.  See Fenderson v. West, 12 
Vet. App. 119, (1999).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
gynecological disability alone causes marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.

Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  To the extent that the 
claimant may experience functional impairment due to the 
service-connected gynecological disability, the Board finds 
that such impairment is contemplated in the currently 
assigned rating.

With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant the assignment of a higher rating on a 
schedular basis.  Likewise then, referral for consideration 
for an extraschedular evaluation is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to an increased evaluation for service-connected 
gynecological disability.  Gilbert, 1 Vet. App. at 53



ORDER

Service connection for chronic periodontal/gum disability 
with associated tooth extraction for compensation purposes, 
is denied.

An initial increased rating greater than 10 percent for 
service-connected chondromalacia of the right knee, prior to 
February 28, 2001, is denied.

An initial increased rating greater than the currently 
assigned 20 percent evaluation for chondromalacia of the 
right knee, is denied.  

An initial increased rating greater than 10 percent for 
hypothyroidism, is denied.

An initial increased (compensable) evaluation for pineal body 
cyst, is denied.  

An initial increased evaluation greater than 10 percent for 
service-connected endometriosis, ovarian cyst, status post 
laparoscopy, lysis of adhesions prior to November 23, 1999, 
is denied.

An initial increased evaluation greater than 50 percent for 
service-connected endometriosis, ovarian cyst, status post 
laparoscopy, lysis of adhesions, status post total abdominal 
hysterectomy, bilateral salpingo-oophorectomy, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the intertwined issues of entitlement to 
separate compensable ratings for postoperative scars 
associated with service-connected endometriosis, ovarian 
cyst, status post laparoscopy, lysis of adhesions, status 
post total abdominal hysterectomy, bilateral salpingo-
oophorectomy and chondromalacia of the right knee must be 
formally adjudicated in light of the criteria for rating 
scars, effective prior to and as of August 30, 2002 as such 
action was not taken by the RO during the appeal period.  

The Board notes that the RO initially denied service 
connection for an eye disability manifested by visual field 
loss primarily on the basis that an eye disability preexisted 
service with no aggravation of the preservice eye disability 
in active service.  Evidence of a preexisting eye disorder 
was primarily based on the veteran's history of eye problems 
prior to service.  

Initially, inasmuch as this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. 
§ 1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
This interpretation must be applied upon readjudication of 
the claim at issue on the merits.

The Board notes that the issues of entitlement to service 
connection for eye and pulmonary disabilities as well as 
entitlement to an initial increased rating for impingement of 
the left shoulder remain unresolved, clinically.  Colvin v. 
Derwinski 1 Vet. App. 171, 174 (1991). 

The Board notes that based on pertinent eye and pulmonary 
symptoms noted in service that the veteran should be afforded 
special ophthalmologic and pulmonary examinations with nexus 
opinions regarding the etiology of any identifiable organic 
ocular and/or pulmonary disabilities with date of approximate 
onset.  

Also, the veteran has not had an adequate VA examination with 
respect to her service-connected impingement of the left 
shoulder.  Accordingly, she should be afforded a 
comprehensive VA orthopedic examination in order to determine 
the current extent and degree of severity of service-
connected impingement of the left shoulder (minor) to include 
functional impairment due to pain caused by the service-
connected condition.  

The CAVC has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded for further 
development.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the veteran should also 
be requested to identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to treatment for eye and 
pulmonary disabilities as well as for 
impingement of the left shoulder, from 
separation from service to the present.  

Also, the veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers who may possess 
records pertaining to treatment for an 
eye disability prior to active duty.

After obtaining any necessary 
authorization or medical releases, all 
treatment reports from those sources 
identified by the veteran whose records 
have not previously been secured should 
be obtained and associated with the 
claims file.

2.  If any of the relevant records sought 
are unavailable or unobtainable, the 
veteran should be notified of such fact 
and provided an explanation of the 
efforts used to obtain those records, and 
a description of any further action to be 
taken with respect to the claims.

3.  The veteran should be afforded a VA 
special ophthalmologic examination by a 
specialist in ophthalmology, including on 
a fee basis, if necessary, for the 
purpose of ascertaining the current 
nature, extent of severity, etiology and 
date of approximate onset of any 
identifiable organic eye pathology, to 
include manifested by visual field loss.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.   

The medical specialist should identify 
any current identifiable organic eye 
disability to include eye disability 
manifested by visual field loss as 
opposed to functional visual loss.  (The 
examiner's attention is directed to a 
June 16, 1997 VA neurology examination 
report.  The neurologist noted a review 
of the claims file showed the veteran had 
been extensively worked up for eye 
problems by different ophthalmologists 
and after extensive testing no definite 
explanation had been forthcoming.  The 
neurologist noted that he had not been 
able to determine the etiology of the 
veteran's eye problems on his review of 
the claims file.)  

If an organic based eye disability is 
presently demonstrated, the medical 
examiner should express an opinion on the 
following questions:  (1) What is the 
current eye disability diagnosis(es)?  
(2) Is it at least as likely as not (that 
is, 50 percent or greater chance) that 
any present organic eye disability(s) 
initially manifested in active duty?  (3) 
If and only if, the medical examiner 
determines that the medical evidence 
sufficiently demonstrates that an organic 
eye disability clearly and unmistakably 
(undebatable) existed prior to active 
service, as opposed to mere speculation 
or conjecture, the medical examiner 
should opine as to whether there is 
"clear and unmistakable" evidence 
demonstrating that the preexisting 
organic eye disability did not increase 
in severity in service beyond the natural 
progress of the disorder.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The veteran should be afforded a VA 
special pulmonary examination by a 
specialist in pulmonary pathology, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature, extent of severity, 
etiology and date of approximate onset of 
any identifiable pulmonary disability.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.   

The medical examiner should be asked to 
express an opinion as to whether it is at 
least as likely as not that any present 
pulmonary disability(ies), is/are related 
to any incident of active service, 
including pulmonary symptoms noted in 
service.  The rationale for any opinions 
expressed should be provided in detail. 

5.  The veteran should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon, including on a fee 
basis, if necessary, for the purpose of 
determining the nature and extent of 
severity of her service-connected 
impingement of the left shoulder (minor).  
The claims files, a separate copy of this 
Remand and copies of the  criteria under 
38 C.F.R. § 4.40, 4.45, 4.59 must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner must report the range of 
motion of the left shoulder in degrees of 
arc with an explanation as to what is the 
normal range of motion of the shoulder.  
The examiner must identify all orthopedic 
manifestations related to service-
connected impingement of the left 
shoulder.  The examiner must comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
appellant, results in left shoulder 
functional loss.  The examiner must 
carefully elicit all of the appellant's 
subjective complaints concerning her left 
shoulder and offer an opinion as to 
whether there is adequate pathology 
present to support the appellant's 
subjective complaints. It is requested 
that the examiners also provide explicit 
responses to the following questions:

Does the service-connected left shoulder 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner must comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

The examiner must comment on whether pain 
is visibly manifested on movement of the 
left shoulder and, if so, to what extent; 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
left shoulder; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service-
connected left shoulder; or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to service-connected 
left shoulder disability.

The examiner must comment on whether 
there are other objective indications of 
the extent of the appellant's pain, such 
as the medication she is taking or the 
type of any treatment she is receiving.

Any additional examination(s) thought 
necessary by the examiner to be able to 
provide such opinion is at their option.  
Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the veteran's claims file 
should reviewed to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the 
requested examination report and any 
expressed opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issues of 
entitlement to service connection for an 
organic eye disability manifested by 
visual field loss and a lung disability, 
as well as entitlement to an increased 
rating for impingement of the left 
shoulder (minor) and entitlement to 
separate compensable ratings for 
postoperative scars associated with 
service-connected endometriosis, ovarian 
cyst, status post laparoscopy, lysis of 
adhesions, status post total abdominal 
hysterectomy, bilateral salpingo-
oophorectomy and chondromalacia of the 
right knee in light of the criteria for 
rating scars, effective prior to and as 
of August 30, 2002 should be formally 
adjudicated.  The adjudication of the 
issues on appeal should also include 
documented consideration of Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), and 38 
C.F.R. 3.321(b) (1), where applicable.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  38 C.F.R. § 19.31.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  










No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for scheduled VA examinations without good 
cause shown may adversely affect the outcome of her claims on 
appeal for entitlement to service connection for eye and lung 
disabilities as well as entitlement to an initial increased 
rating for impingement of the left shoulder (minor).  38 
C.F.R. § 3.655 (2004).



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



